Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Examiner’s Comment
Drawings filed on 04/19/2021 has been approved by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the lower vehicle body structure in claim 1 including especially the construction of the impact absorption member side fragile portions and the cross-member side fragile portions are provided at positions overlapping with each other in the vehicle width direction, and the impact absorption member side fragile portions are configured with first recessed portions which are provided on a front surface portion and a rear surface portion of the impact absorption member respectively so that the first recessed portions extend in the up-down direction of the vehicle body and dent toward an inner side of the impact absorption member respectively, and the cross-member side fragile portions are configured with second recessed portions which are provided on a front surface portion and a rear surface portion of the cross-member respectively so that the second recessed portions extend in the up-down direction of the vehicle body and dent toward an inner side of the cross-member respectively  is not taught nor is fairly suggested by the prior art of record. 




	
The recitations of the specific features of the lower vehicle body structure in claim 7 including especially the construction of the reinforcement member extends from a position where one end portion of the reinforcement member in the vehicle width direction overlaps an intermediate portion of a bottom surface of the one side frame in the vehicle width direction to a position where the other end portion of the reinforcement member in the vehicle width direction overlaps an intermediate portion of a bottom surface of the other side frame in the vehicle width direction is not taught nor is fairly suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612